The order this day entered in the case of Jules Clement, Sr., v. Lindsey H. Dunn, No. 29544 [see 168 La. 394, 122 So. 122], disposes of the rule filed in this case, and, for the reasons stated in the case of Clement v. Dunn, it is ordered that the rule herein issued be perpetuated and that the case of Jules Clement, Sr., v. Lindsey H. Dunn, No. 29544, be fixed for argument and that it be heard and disposed of by preference and before this case is fixed for argument. *Page 271 
                         On the Merits.